Citation Nr: 1543811	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a pulmonary disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference. A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

The issue of service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1997 decision, the Board denied service connection for a pulmonary disorder, because the evidence did not indicate that a current pulmonary disorder was related to service or any incident of service. 
 
2. The evidence associated with the claims file subsequent to the October 1997 Board decision suggests a relationship between the Veteran's currently diagnosed chronic obstructive pulmonary disorder (COPD) and in-service exposure to chemicals; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record, and, if assumed to be credible, raises a reasonable possibility of substantiating the claim of service connection for a pulmonary disorder.


CONCLUSIONS OF LAW

1. The October 1997 Board decision, which denied entitlement to service connection for a pulmonary disorder, was final when issued. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2. New and material evidence has been received to reopen service connection for a pulmonary disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Because the determination below reopens the Veteran's claim for service connection for a pulmonary disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Analysis

A Board decision denying service connection is final when issued. See 38 U.S.C.A. § 7104. However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In an October 1997 decision, the Board denied the Veteran's claim for service connection for a pulmonary disorder. At the time of that decision, the record consisted of primarily the Veteran's service treatment records, containing no report of COPD and a normal chest X-ray report 11 days prior to discharge; post-service records indicating treatment for COPD and pneumonia, starting in 1979; and lay statements from the Veteran indicating the presence of a spot on his lungs during service. Having reviewed the record, the Board found that the evidence did not indicate a relationship between a current pulmonary disorder and service. The decision was final when issued. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Reviewing the evidence submitted since the October 1997 Board rating decision, in several statements, the Veteran has claimed that his currently diagnosed pulmonary disorder, specifically COPD, was related to exposure to chlorine-related chemicals used in purifying water during service. 

In determining whether newly-submitted evidence is material within the meaning of the law, weighing of the evidence as would be undertaken in determining the merits of the claim is prohibited. Justus v. Principi, 3 Vet. App. 510 (1992).

This evidence is new, as it was not previously of record at the time of the October 1997 Board decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates a relationship between the Veteran's current pulmonary disorder and in-service chemical exposure. Therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for a pulmonary disorder is reopened; to that extent only, this appeal is granted. 




REMAND

The Board finds a remand is necessary for several reasons.

The Veteran has contended since he filed his initial claim in January 1995 that a service examiner, in reviewing an in-service chest X-ray, noted a spot on his left lung. The Board notes that the Veteran's service treatment records currently appear complete and include a notation, written 11 days prior to the Veteran's discharge, in which an examiner noted that a chest X-ray was normal. Even though the record appears complete, in order to assist the Veteran, the Board will request that the AOJ seek to obtain any outstanding service treatment records.  

In attempting to substantiate his 1995 claim for service connection for a pulmonary disorder, the Veteran submitted a microfiche containing original X-ray films, taken while he was being treated for pneumonia in 1979. In an April 1997 letter, a VA examiner reported being unable to enlarge the X-rays to allow for interpretation and returned them to the RO. The electronic claims file does not contain a copy of these X-ray films. As part of this remand, the AOJ should request that the physical record of evidence be searched for the X-ray films.

An examination to determine the etiology of the claimed pulmonary disorder should be provided.

Accordingly, the case is REMANDED for the following action:

1. Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service treatment records by contacting any appropriate records depositories.

2. Request that any copies of X-ray films or microfiches regarding the Veteran's 1979 treatment for pneumonia be procured from the Veteran's physical record. If such are found, the records should be associated with the electronic claims file. 

3. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed pulmonary disorder. The examiner should review the Veteran's claims file and note such review in his or her report. 

In reviewing the claims file, the VA examiner should particularly note:

a. The service treatment records, including those indicating treatment for a cough and nasal discharge in August 1970, and the reported results of an August 1970 chest ray;

b. The post-service treatment records, to include the records regarding the Veteran's treatment for pneumonia in 1979;

c. The Veteran's employment history, noted in several treatment records; 

d. The Veteran's cigarette smoking history, to include remarks regarding his smoking habit noted in April 1979, October 1995, July 2007, and April 2009 treatment records; and

e. The Veteran's reports of chemical exposure during service. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinion:

Is any diagnosed pulmonary disorder related to service or any incident of service, to include in-service chemical exposure?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. After any further development, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


